152 F.3d 1324
12 Fla. L. Weekly Fed. C 70
UNITED STATES of America, Plaintiff-Appellee, Cross-Appellant,v.Robert Jack MILLS, Margie B. Mills, Defendants-Appellants,Cross-Appellees.
No. 96-8594.
United States Court of Appeals,Eleventh Circuit.
Sept. 1, 1998.

Frank G. Smith, III, Randall L. Allen, William R. Mitchelson, Alston & Bird, Atlanta, GA, James Alan Welch, First American Health Care of Georgia, Inc., Brunswick, GA, for ABC Home Health Care of Georgia, Inc.
Harry D. Dixon, U.S. Atty., Thomas A. Withers, Asst. U.S. Atty., Savannah, GA, Christopher L. Varner, Thomas M. Gannon, U.S. Dept. of Justice, App.  Section, Crim.  Div., Washington, DC, for United States.
James K. Jenkins, W. Bruce Maloy, Maloy & Jenkins, Atlanta, GA, for R. Mills.
John J. Ossick, Jr., Kingsland, GA, Scott Srebnick, Miami, FL, for M. Mills.
Appeal from the United States District Court for the Southern District of Georgia (No. CR295-42), B. Avant Edenfield, Judge.
Before HATCHETT, Chief Judge, and EDMONDSON and COX, Circuit Judges.
PER CURIAM:


1
The court sua sponte grants rehearing to make the following change to the opinion published at 138 F.3d 928.


2
The following text, published at 138 F.3d at 931-32, is deleted:


3
First American rounded out the scheme in 1991 meetings with Aetna auditors about documentation;  there, Jack and First American's counsel, Wayne Phears, denied knowing of "breaker flights"5 and indeed berated Aetna for not trusting First American's records.


4
The deleted text is replaced with the following:


5
In 1991 meetings with Aetna auditors about documentation, Jack and First American's counsel, Wayne Phears, denied knowing of unreported flights5 and indeed berated Aetna for not trusting First American's records.


6
In all other respects the published opinion remains unchanged.  The petitions of the United States, Margie Mills, and Jack Mills for panel rehearing are DENIED.


7
OPINION MODIFIED ON REHEARING;  PETITION FOR PANEL REHEARING DENIED.


8
---------------



5 One such flight to Cozumel the week before the meeting carried both Jack and Phears.
5 An unreported flight to Cozumel the week before the meeting carried both Jack and Phears.